Citation Nr: 0116819	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-18 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Seattle Regional Office 
(RO) which denied service connection for PTSD as new and 
material evidence sufficient to reopen his claim had not been 
submitted.


FINDINGS OF FACT

1.  The May 1997 rating decision denying service connection 
for PTSD is final.

2.  Evidence received since the May 1997 denial of service 
connection for PTSD does not bear directly and substantially 
on the specific matter under consideration; it is cumulative 
or redundant, and/or it is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to decide fairly the merits of 
the claim.


CONCLUSIONS OF LAW

1.  A timely appeal was not filed, rendering the May 1997 
rating decision final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  No new and material evidence has been received to warrant 
reopening the claim of service connection for PTSD.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in Vietnam for a period of over seven 
months.  He began to suffer from schizophrenia in or about 
1973.  Since that time, he has filed numerous claims for 
various VA benefits.  All claims thus far have been denied.  
In this regard, by March 1980 decision, the Board denied his 
claim of service connection for schizophrenic reaction.  

In May 1981, the RO denied service connection for PTSD.  Of 
record at that time was an October 1980 statement, signed by 
the veteran, to the effect that while in Vietnam in 1969, he 
come under severe mortar and artillery fire, and that he was 
very upset for many days thereafter.  He initiated an appeal 
with respect to that issue in June 1981; the RO issued a 
statement of the case in August 1981 in response to his 
notice of disagreement, but he did not perfect an appeal 
within the prescribed time period.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2000).  Thus, that decision became final.  
38 C.F.R. § 20.1103(2000).

By written communication dated in November 1996, the veteran 
sought to reopen his claim of service connection for PTSD.  

On March 1997 VA psychiatric examination, the veteranstated 
that he was not in combat and that he was assigned to help 
build bunkers.  He denied any significant traumatic events.  
The examiner noted a history of over 11 hospitalizations 
since the late 1970's and the examiner stated that the 
veteran suffered from tardive dyskinesia resulting from 
prolonged use of anti-psychotic medication.  The examiner 
indicated that the veteran was unable to converse coherently 
and that he was difficult to interview.  Furthermore, the 
examiner stated that it was impossible to elicit any stressor 
"as [the veteran] says he was in non-combat."  Chronic 
paranoid schizophrenia was diagnosed; PTSD was specifically 
not elicited.  

A VA social worker's report dated later in March 1997 
indicated that the veteran reported no PTSD symptoms related 
to flashbacks, intrusive thoughts of the war, hypervigilance, 
or isolation.  He told the social worker that he worked in 
the motor pool during his duty in Vietnam, and that he was 
not involved in combat or patrols and that he was not exposed 
to enemy fire.  The social worker opined that the veteran did 
not appear to be symptomatic for PTSD.  

By May 1997 rating decision, the RO declined to reopen his 
claim of service connection for PTSD as no new and material 
evidence had been submitted.  The rating decision indicated, 
in essence, that although the March 1997 examination reports 
constitute new evidence, such new evidence was not material.  
The veteran received notice of the rating decision by letter 
dated that month.  He did not initiate an appeal within one 
year, and that decision became final.  38 C.F.R. §§ 20.200, 
20.302, 20.1103.  

In September 1998, he indicated by written communication that 
he came under fire while on guard duty in Vietnam in February 
1968.  Reportedly, the incident involved "the [d]eath of 
[f]riends."  He stated, "I get under a lot [of] stress all 
the time.  I believe I have PTSD."  That month, in response 
to his letter, the RO sent him a letter detailing the type of 
information necessary in a PTSD claim.  

As no response was received to the RO's letter as of April 
1999, the RO issued a rating decision that month indicating 
that new and material evidence sufficient to reopen his claim 
of PTSD had not been submitted.  

In January 2000, he again filed a claim of service connection 
for PTSD.  The claim was denied by February 2000 rating 
decision as no new and material evidence sufficient to reopen 
the claim had been submitted.

Law and Regulations

As set forth above, the veteran's claim of service connection 
for PTSD was previously denied in a final May 1997 rating 
decision.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (2000); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge.  

With these considerations, the Board must review all of the 
evidence, which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in May 1997.  The additional evidence includes 
the September 1998 statement of the veteran indicating that 
he came under fire while on guard duty in Vietnam and that 
"friends" were killed in that incident.  

Analysis

The evidence submitted by the veteran since the May 1997 
rating decision is new, but not material.  

As indicated in the recent March 1997 VA psychiatric 
examination and social survey reports, the veteran is not 
shown to be suffering from PTSD.  Essentially, the reports 
indicate that he stated that he had not served in combat, he 
did not manifest symptoms associated with PTSD, and he denied 
particular stressors.  The examiners were specifically unable 
to elicit any PTSD on those occasions.  

His September 1998 letter related an unverified stressor and 
a statement indicating that he "believed" he suffered from 
PTSD.  Such contradictory information, is not new as it is 
essentially cumulative of combat-related information provided 
by him in 1980, which was considered previously by the RO and 
rejected.  The credibility of new evidence is presumed for 
the purpose of determining whether it is new and material.  
Justus, 3 Vet. App. at 512-513.  However, as a layman, he is 
not competent or qualified to diagnose himself as having 
PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(where the question requires medical expertise, medical 
evidence is required).  Thus, his own lay opinion or belief 
regarding his psychiatric condition, while arguably new, is 
immaterial.  See 38 C.F.R. § 3.156, Hodge.  Hence, as no new 
and material evidence has been submitted, his bid to reopen 
his claim of service connection for PTSD must be denied.  


ORDER

No new and material evidence having been received, the 
application to reopen the claim of service connection for 
PTSD is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 


